Citation Nr: 1711486	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-16 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1985 to November 1995.  

These matters are before the Board of Veterans' Appeals (Board or BVA) on appeal from April 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

To afford the Veteran the broadest scope of review, the issue of entitlement to service connection for depression has been re-characterized as entitlement to service connection for any acquired psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

This issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  VA's duty to notify was satisfied by an April 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist has also been satisfied.  The Veteran's available service treatment records (STRs), post-service medical records, and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  In April 2008, the Veteran underwent a VA audiological examination.  The Board finds that the examination and medical opinion offered are adequate for rating purposes as they reflect familiarity with the factual record, and the opinion is accompanied by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any outstanding evidence to be obtained.  Therefore, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Entitlement to service connection on the basis of a continuity of symptoms after discharge under 38 C.F.R. § 3.303(b) is available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system such as tinnitus.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection can be granted for certain diseases, including tinnitus (organic disease of the nervous system), if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis 

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378,1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

It is not in dispute that the Veteran has tinnitus; tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board also notes that in-service noise exposure is established by the Veteran's competent and credible statements and his personnel records indicating work on flight decks with aircraft.     

What remains necessary to substantiate the claim of service connection is evidence of a causal link (nexus) between tinnitus and the Veteran's service, or evidence of tinnitus in service or within one year of separation, or evidence of tinnitus noted in service and continuity of symptoms.  See Fountain, 27 Vet. App. at 271 (holding that service connection for tinnitus can be established as a chronic disease through continuity of symptoms).  

The medical evidence of record is negative as to nexus.  The April 2008 VA examiner noted the Veteran had noise exposure during service, but opined his tinnitus is not related to service.  In reaching this conclusion, the examiner considered the Veteran's statements regarding tinnitus onset, the absence of tinnitus complaints in his service and VA medical records, the Veteran's normal hearing, and the Veteran's civilian noise exposure.  Because this conclusion was based on an accurate factual foundation and supported by sound reasoning, it is highly probative.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no medical opinion to the contrary.

The Board has considered the Veteran's February 2008 statement that he "was exposed to high levels of jet engine noise . . . [and is] perceiving ringing in both ears . . . due to my job while in the Navy," and his representative's February 2017 statement that the Veteran "has contended that the ringing in his ears is a result of the time spent in and around helicopters and flight decks, while he was in service."  While the Veteran is competent to report experiencing tinnitus, as a lay person he is not competent to provide an opinion on the cause of his tinnitus, which is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Regarding entitlement to service connection on a presumptive basis, no STRs or VA treatment records indicate that the Veteran's tinnitus began during service or manifested within one year of separation from active duty.  The Board has considered the Veteran's February 2017 statement that VA incorrectly "denied the claim because there was no complaints of tinnitus in service, however, this was due largely to the Veteran's lack of knowledge [about] this particular disability."  To the extent that the Veteran's February 2017 statement may imply that he experienced tinnitus during service, the Board finds the April 2008 report that his tinnitus started eight years after discharge more probative.  

The Board is required to assess the credibility and probative weight of all relevant evidence (McClain v. Nicholson, 21 Vet. App. 319, 325 (2007)) and may consider consistency with other evidence of record (Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007)).  To be clear, in this case, the Board is relying on the inconsistency between the Veteran's April 2008 statement reporting that his tinnitus began eight years after service and any suggestion that it began during service, as opposed to the absence of reported tinnitus during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence).  

The earliest evidence of tinnitus is from the Veteran's February 2008 claim.  In addition, when reporting tinnitus, the Veteran noted an onset date of approximately 2003, eight years after separation from service.  The Board finds that if the Veteran had tinnitus during service it would have been reasonable for him to have reported that information during his April 2008 VA examination rather than reporting a much later onset.  See Horn v. Shinseki, 25 Vet.App. 231, 239 (2012) ("First, as a general matter when assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence." (internal quotation marks and alteration omitted)); Kahana v. Shinseki, 24 Vet.App. 428, 440 (2011) (Lance, J., concurring) (clarifying that the absence of evidence is not negative evidence unless it is the type of information that would necessarily have been recorded); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim).

In the absence of any persuasive and probative evidence that the Veteran's tinnitus is related to active service, service connection is not warranted and the claim must be denied.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.  


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

Regrettably, a review of the record shows that additional development is required before the remaining claim may be adjudicated on the merits.

The Veteran's post-service medical records contain diagnoses of depression and PTSD.  In a February 2008 statement, the Veteran reported that a traumatic event during active duty triggered his depression, raising the possibility of a link between the Veteran's current diagnosis and his service.  As of yet the VA has not provided any examinations evaluating the Veteran's depression, PTSD, or other psychiatric disorder.  As there is insufficient evidence of record to decide the claim of entitlement to service connection for an acquired psychiatric disorder, the Board finds that VA's duty to provide such examinations has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, the Board must remand the claim for a VA examination to determine the Veteran's current psychiatric diagnoses and the relation between such and the Veteran's service.

The Veteran's PTSD claim was denied by the AOJ for lack of verified in-service stressors.  The Board notes that the Veteran provided detailed reports of two in-service stressors.  (1) The Veteran reported he was sitting inside a helicopter on the flight deck when an aircraft crashed into an adjoining helicopter, and he was trapped in the wreckage.  This occurred in January of 1988 or 1989 while the Veteran was serving aboard the USS Midway.  (2) The Veteran reported he witnessed a fatal training accident where a crewmate's neck was broken.  This occurred in February or March of 1995 while the Veteran was serving aboard the USS McClosky.  The Veteran's August 2009 written statements contains additional details of his assignment and location during these events.   

Despite receiving this detailed information, the AOJ limited its attempts to verify these events to a review of the Veteran's service records.  The AOJ also incorrectly stated that the Veteran had not provided requested stressor details.  Additional efforts must be made to verify the stressors stressors to include the procurement of any pertinent records that are not already in the record and referral to the Joint Service Records Research Center (JSRRC).  

Also, per the record, the Veteran was treated for a psychiatric problem at a private hospital in Wabash, Indiana but these records are not in the claims file.  These records are pertinent should be obtained for the record if possible.  In addition, any clinical records from the Indiana Department of Corrections may be relevant and should be obtained if possible.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluations or treatment he has received for psychiatric concerns including, but not limited to, (1) records from a Wabash, Indiana private hospital (in approximately 2000) and (2) the Indiana Department of Corrections (in approximately 2001-2002 and 2008-2009), as referenced in the record, and to provide authorizations for VA to obtain these records.  The AOJ should obtain for the record copies of the complete clinical records (i.e., any not already associated with the record) from the providers identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2.  Obtain for the record updated VA psychiatric/mental health treatment records since October 2016. 

3. The AOJ should attempt to verify and corroborate the Veteran's reported stressors, listed below:

(a) The Veteran reports he was trapped in wreckage after a plane crash-landed on the flight deck.  This occurred in January of 1988 or 1989 while the Veteran was serving about the USS Midway.

(b) The Veteran reports he witnessed a fatal training accident.  This occurred in February or March of 1995 while the Veteran was serving aboard the USS McClosky.

The AOJ should then obtain any pertinent records that may assist in verifying his stressors, to specifically include incident reports, deck logs, and other such records from all available sources.  The AOJ must document the scope of its search for any pertinent records, and its efforts to secure them, and the reason for any unavailability encountered.

Once all pertinent development in this action is completed, the entire record should also be forwarded to the JSRRC to conduct further inquiries into the Veteran's alleged stressors, for all applicable date ranges if necessary.  The AOJ should submit as many consecutive inquiries as required to encompass the relevant date ranges for each alleged stressor.

4.  The AOJ should make a formal determination, documented in the record, as to whether there is credible supporting evidence for any of the alleged stressors, complete with rationale that discusses the development conducted, to include any JSRRC findings.

5.  After the development above is completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the nature and likely cause of the Veteran's psychiatric diagnosis/diagnoses.  The examiner should review the evidence including (1) service treatment records and service personnel records, (2) VA treatment records including those from March and December 2003 containing details of the Veteran's psychiatric history and treatment, (3) the Veteran's statements describing his in-service stressors, and (4) any newly obtained evidence pursuant to development discussed above.  Based on the clinical examination and the evidence of record, the examiner must state:

(a) Is it as least as likely as not (a 50% or better probability) that the Veteran has a diagnosis of PTSD?  If not, identify the criteria for such diagnosis that are not met and reconcile that conclusion with the diagnosis of PTSD found in prior VA treatment records.  If PTSD is diagnosed, the examiner should render an opinion as to whether it is as least as likely as not (a 50% or better probability) that the Veteran's PTSD is related to the stressor events in service.

(b) For the Veteran's current diagnosis of depression or for any other psychiatric diagnosis other than PTSD, is it at least as likely as not (a 50% or better probability) that such are related to the Veteran's service.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

6.  The AOJ should then review the record and re-adjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney the opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
VICTORIA MOSHIASHWILI
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


